131 Nev., Advance Opinion 65
                         IN THE SUPREME COURT OF THE STATE OF NEVADA


                  KAZUO OKADA,                                            No. 68310
                  Petitioner,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT                                  FILED
                  COURT OF THE STATE OF NEVADA,
                  IN AND FOR THE COUNTY OF CLARK;                               OCT 1 5 2 15
                  AND THE HONORABLE ELIZABETH                                         K.
                                                                          CLERK   cmsue.
                  GOFF GONZALEZ, DISTRICT JUDGE,                          BY

                  Respondents,                                                 CFBEF DE


                  and
                  VVYNN RESORTS LIMITED, A NEVADA
                  CORPORATION; ELAINE WYNN; AND
                  STEPHEN WYNN,
                  Real Parties in Interest.



                              Original petition for a writ of prohibition or mandamus
                  challenging a district court order denying a motion for a protective order.
                              Petition denied.


                  Holland & Hart, LLP, and J. Stephen Peek, Bryce K. Kunimoto, Robert J.
                  Cassity, and Brian G. Anderson, Las Vegas; BuckleySandler, LLP, and
                  David S. Krakoff, Benjamin B Klubes, Joseph J. Reilly, and Adam Miller,
                  Washington, D.C.,
                  for Petitioner.

                  Pisanelli Bice, PLLC, and Todd L. Bice, James J. Pisanelli, and Debra L.
                  Spinelli, Las Vegas; Wachtell, Lipton, Rosen & Katz and Paul K. Rowe
                  and Bradley R. Wilson, New York, New York; Glaser Weil Fink Howard
                  Avchen & Shapiro, LLC, and Robert L. Shapiro, Los Angeles, California,
                  for Real Party in Interest Wynn Resorts Limited.




SUPREME COURT
        OF



                                                                                                 ) Lys
     NEVADA


(0) 1947A    en                                                                            - 1 -17
                Jolley Urga Woodbury & Little and William R. Urga and David J. Malley,
                Las Vegas; Munger, ToIles & Olson, LLP, and Ronald L. Olson, Mark B.
                Helm, Jeffrey Y. Wu, and Soraya C. Kelly, Los Angeles, California,
                for Real Party in Interest Elaine P. Wynn.

                Campbell & Williams and Donald J. Campbell and J. Colby Williams, Las
                Vegas,
                for Real Party in Interest Stephen A. Wynn.




                BEFORE THE COURT EN BANC.'

                                                OPINION
                By the Court, HARDESTY, C.J.:
                           This writ petition arises from litigation between plaintiff
                Wynn Resorts and a former member of its board of directors, defendant
                Kazuo Okada. Wynn Resorts noticed Okada's deposition for ten days in
                Las Vegas even though Okada resides in Hong Kong and owns businesses
                in Tokyo, Japan. Okada filed a motion for a protective order, requesting
                that his deposition be taken in Tokyo or, alternatively, Hong Kong, and
                that it be shortened to three days. The district court denied his motion,
                and Okada filed this writ petition, contending that the district court
                ignored a common-law presumption that his deposition should take place


                        'The Honorable James E. Wilson, Jr., District Judge in the First
                Judicial District Court, and The Honorable Steve L. Dobrescu, District
                Judge in the Seventh Judicial District Court, were designated by the
                Governor to sit in place of The Honorable Ron Parraguirre, Justice, and
                The Honorable Kristina Pickering, Justice, who voluntarily recused
                themselves from participation in the decision of this matter. Nev. Const.
                art. 6, § 4(2).


SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A
                where he resides and that the district court ignored NRCP 30(d)(1)'s
                presumption that depositions should be limited to one day.
                            While we elect to entertain this writ petition because it
                presents important issues of law that need clarification, we nevertheless
                deny Okada's request for writ relief. As for the deposition's location, we
                agree with the district court's rejection of Okada's argument regarding the
                common-law presumption and conclude that the district court was within
                its discretion in determining that Okada failed to demonstrate good cause
                for having his deposition moved to a location other than Las Vegas. As for
                the deposition's duration, we conclude that the district court properly
                exercised its discretion in departing from NRCP 30(d)(1)'s presumptive
                one-day time frame and adopting Wynn Resorts' ten-day proposal.
                                                  FACTS
                            Kazuo Okada is a Japanese citizen who lives in Hong Kong
                and is a former member of Wynn Resorts' board of directors. Okada is also
                the president, secretary, and treasurer of Aruze USA, a financial holding
                company with its principal place of business in Tokyo. Aruze, which is a
                wholly owned subsidiary of Universal Entertainment Corporation, a
                Japanese corporation, owns 20 percent of Wynn Resorts' stock.
                            In 2010, Wynn Resorts began an investigation to determine
                whether Okada was engaged in business dealings in the Philippines that
                might render him an "Unsuitable Person" to be on Wynn Resorts' board of
                directors, which, if demonstrated, would jeopardize Wynn Resorts'
                entitlement to certain gaming licenses. Contemporaneous with Wynn
                Resorts' investigation, Okada filed suit against Wynn Resorts in Nevada
                state court in which he sought an order compelling Wynn Resorts to
                produce certain corporate documents. As part of that lawsuit, which the
                parties refer to as the "Books and Records" case, and which was randomly
SUPREME COURT
         OF
      NEVADA
                                                     3
(0) 1.947A
                assigned to the same district court judge presiding over the underlying
                matter, Okada traveled to Las Vegas to be deposed. By all accounts,
                Okada's deposition in the Books and Records case was fraught with
                difficulties, based in large part on the need to translate each deposition
                question into Japanese and each of Okada's answers into English, the
                presence of a second translator to verify the accuracy of the first
                translator's translation, and what Wynn Resorts characterizes as
                "obstructionist behavior" on the part of Okada's attorneys.
                            It is unclear how or if the Books and Records litigation was
                resolved, but by 2012, the investigation into Okada's business dealings
                had led Wynn Resorts' board of directors to conclude that Okada was
                indeed an "Unsuitable Person." According to Wynn Resorts' interpretation
                of its articles of incorporation, this status authorized Wynn Resorts to
                redeem the stock shares that Okada (through Aruze and Universal) owns.
                Consequently, Wynn Resorts' board voted to redeem all of Okada's stock
                and issued him a promissory note with a value of just under $2 billion.
                            When Okada refused Wynn Resorts' tender, Wynn Resorts
                instituted the underlying action against Okada, Aruze, and Universal in
                which Wynn Resorts asked for, among other things, a declaration that it
                had complied with its articles of incorporation in deeming Okada an
                "Unsuitable Person" and in forcing the redemption of his Wynn Resorts
                stock shares. Aruze and Universal filed counterclaims seeking, among
                other things, the opposite declaratory relief. Aruze also asserted claims
                against individual members of Wynn Resorts' board of directors, including
                real parties in interest Stephen Wynn and Elaine Wynn, who, in turn,
                asserted counterclaims against Aruze.



SUPREME COURT
       OF
     NEVADA
                                                     4
(0) ]'WA    e
                            As part of the discovery process, Wynn Resorts filed a notice of
                deposition of Okada, which scheduled Okada's deposition in Las Vegas
                over the course of ten days. Okada moved for a protective order,
                challenging both the location and duration of the deposition. He asserted
                that as a defendant, his deposition should presumptively be conducted
                where he resides (Hong Kong) or at his codefendant companies' places of
                business (Tokyo) and that the deposition should not exceed three days.
                            At a hearing on Okada's motion, Okada attempted to convince
                the district court that federal courts apply a "presumption" in favor of
                holding a defendant's deposition where the defendant resides or, in the
                case of a corporate representative being deposed, where the corporation
                has its principal place of business. In response, the district court
                expressed doubt, stating, "Where do you get that? Where do you get this
                presumption? Because it's not how it is in Nevada State Court." Later on,
                the district court indicated that it "might order [the parties] to go to Tokyo
                under certain circumstances, but this probably isn't one of them."
                            As for the duration of the deposition, Okada argued that a
                ten-day deposition was excessive, pointing out that NRCP 30(d)(1)
                presumptively limits a deposition "to 1 day of 7 hours." Okada conceded
                that in light of the case's factual complexities, and given the need for
                translators, a one-day deposition would not allow sufficient time.
                Consequently, Okada offered to stipulate to a three-day deposition,
                evidently based on the premise that the case's complexities would justify
                an additional day and that the need for translators would justify another
                additional day. In response, the district court judge observed, the "[o]ne
                day rule hasn't applied in my court since it passed. I've suspended it in
                every case." The district court then proceeded to discuss with the parties

SUPREME COURT
       OF
    NEVADA
                                                      5
94 1947A
                    whether Okada's three-day proposal was feasible in light of the problems
                    in the previous deposition in the Books and Records case. Finding that
                    three days would be insufficient, the district court indicated that the ten-
                    day deposition in Las Vegas should proceed as scheduled but that Okada
                    could seek to shorten it if he believed that Wynn Resorts was prolonging
                    the deposition simply to harass him The district court also indicated that
                    one of the ten days should be allocated to Elaine Wynn so that she could
                    depose Okada with respect to her claims.
                                The district court entered a written order denying Okada's
                    motion, and Okada filed this petition for a writ of prohibition or
                    mandamus, asking that this court direct the district court to "resolve [his]
                    Motion based on the correct legal standards" This court stayed Okada's
                    deposition pending our resolution of his petition. 2
                                                   DISCUSSION
                                Under certain circumstances, "a writ of mandamus may be
                    issued to compel the district court to vacate or modify a discovery order." 2
                    Valley Health Sys., LLC v. Eighth Judicial Dist. Court, 127 Nev. 167, 171,
                    252 P.3d 676, 678 (2011). Generally, "[Wiscovery matters are within the
                    district court's sound discretion, and we will not disturb a district court's
                    ruling regarding discovery unless the court has clearly abused its
                    discretion." Club Vista Fin. Servs., LLC v. Eighth Judicial Dist. Court,

                          2 Following oral argument in this matter, this court entered an order
                    denying Okada's writ petition, lifting the stay, and indicating that this
                    opinion would follow.

                          3Although    "a writ of prohibition is a more appropriate remedy for
                    the prevention of improper discovery," Valley Health, 127 Nev. at 171 n.5,
252 P.3d at 678 n.5, Okada is not seeking to prevent improper discovery
                    but only to restrict the location and duration of that discovery.


SUPREME COURT
        OF
     NEVADA
                                                           6
(0) 1947A    age.
                128 Nev., Adv. Op. 21, 276 P.3d 246, 249 (2012); see Hyde & Drath v.
                Baker, 24 F.3d 1162, 1166 (9th Cir. 1994) ("A district court has wide
                discretion to establish the time and place of depositions."). "[Vs/le generally
                will not exercise our discretion to review discovery orders through [writ
                petitions], unless the challenged discovery order is one that is likely to
                cause irreparable harm, such as [(1)] a blanket discovery order, issued
                without regard to the relevance of the information sought, or [(2)1 an order
                that requires disclosure of privileged information." Club Vista, 128 Nev.,
                Adv. Op. 21, 276 P.3d at 249. "Nevertheless, in certain cases,
                consideration of a writ petition raising a discovery issue may be
                appropriate if an important issue of law needs clarification and public
                policy is served by this court's invocation of its original jurisdiction." Las
                Vegas Sands Corp. v. Eighth Judicial Dist. Court, 130 Nev., Adv. Op. 61,
                331 P.3d 876, 878-79 (2014) (internal quotation omitted).
                            Here, although the challenged order does not fall within either
                of this court's two presumptive categories for considering a discovery-
                related writ petition, we exercise our discretion to consider Okada's
                petition because it raises important issues of law that need clarification.
                Id. Namely, although Okada asks this court to direct the district court to
                resolve his motion for a protective order "based on the correct legal
                standards," this court has not previously considered what those standards
                are. Additionally, while the district court's ultimate decision in this
                matter is supported by the record as explained herein, we note that
                district courts should make specific findings on the record when ruling on
                motions implicating the issues addressed in this opinion          See Lioce v.
                Cohen, 124 Nev. 1, 19-20, 174 P.3d 970, 982 (2008) (recognizing that
                specific findings promote meaningful review of a lower court's

SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A
                discretionary ruling).      Accordingly, this opinion sets forth basic
                frameworks for district courts to use in addressing issues regarding the
                location and duration of depositions of parties. 4
                Deposition location
                            NRCP 30 governs generally the taking of depositions, but the
                rule does not set forth any restrictions as to where the deposition must
                take place. See NRCP 30(a)(1) ("A party may take the testimony of any
                person, including a party, by deposition upon oral examination. . .
                NRCP 30(b)(1) ("The notice shall state the time and place for taking the
                deposition and the name and address of each person to be examined. . . .").
                Although the absence of any location-based restrictions suggests that "the
                examining party may set the place for the deposition of another party
                wherever he or she wishes," 8A Charles Alan Wright, Arthur R. Miller &
                Richard L. Marcus, Federal Practice and Procedure §2112 (3d ed. 2010),
                the examining party's wishes are "subject to the power of the court to
                grant a protective order." Id. Protective orders, in turn, are governed by
                NRCP 26(c)(2), which permits a district court, "for good cause shown," to
                "protect a party. . . from annoyance, embarrassment, oppression, or undue
                burden or expense" by ordering that a deposition "may be had only on
                specified terms and conditions, including a designation of the time or
                place."




                      4 BecauseOkada is a party, we do not address the application of
                NRCP 30 to a nonparty.


SUPREME COURT
        OF
     NEVADA
                                                       8
(0) 1947A
                              Thus, NRCP 26(c)'s language indicates that the deponent
                  must show "good cause" for not being required to travel to the deposition
                  location. Cf. Cadent Ltd. v. 3M Unitek Corp., 232 F.R.D. 625, 629 (C.D.
                  Cal. 2005) (recognizing that FRCP 26(c), which is the analog to NRCP
                  26(c), requires the party seeking the protective order to establish "good
                  cause"). Nonetheless, courts have recognized that a "general rule" has
                  evolved, independent of Rule 26(c), under which the deposition of a
                  defendant takes place where the defendant resides or, in the case of a
                  corporate defendant's Rule 30(b)(6) representative, where the corporation
                  has its principal place of business. 5 See New Medium Techs. LLC v. Barco


                        5 Courts  describe this general rule as having evolved from the
                  principle that, "in the absence of special circumstances, a party seeking
                  discovery must go where the desired witnesses are normally located."
                  Farquhar v. Shelden, 116 F.R.D. 70, 72 (RD. Mich. 1987) (citing Salter v.
                  Upjohn Co., 593 F.2d 649, 671 (5th Cir. 1979)). Notably, this general rule
                  does not apply when it is the plaintiff who is seeking to avoid being
                  deposed in the forum where he or she has instituted the underlying action,
                  the reason being that the plaintiff picked the forum and should not be
                  heard to complain about the inconvenience of being deposed there. See,
                  e.g., O'Sullivan v. Rivera, 229 F.R.D. 187, 189 (D. N.M. 2004); Farquhar,
116 F.R.D. at 72; Petersen v. Petersen, No. 14-1516, 2014 WL 6774293, at
                  *1 (E.D. La. Dec. 2, 2014).
                         In this respect, we note that a defendant who files a compulsory
                  counterclaim is treated as a defendant, whereas a defendant who files a
                  permissive counterclaim is treated as a plaintiff. See, e.g., Wis. Real
                  Estate Inv. Tr. v. Weinstein, 530 F. Supp. 1249, 1253 (E.D. Wis. 1982);
                  Zuckert V. Berkliff Corp., 96 F.R.D. 161, 162 (N.D. Ill. 1982); Pinkham v.
                  Paul, 91 F.R.D. 613, 615 (D. Me. 1981). Here, although Okada did not
                  assert any counterclaims against Wynn Resorts, Aruze and Universal did.
                  But Wynn Resorts only noticed Okada's deposition personally, not in his
                  capacity as Aruze's or Universal's NRCP 30(b)(6) representative. As a
                  result, we need not consider whether Okada must testify in Clark County
                  because of the counterclaims asserted by Aruze or Universal.

SUPREME COURT
      OF
    NEVADA
                                                      9
(0) I 947A ase,
                  N.V., 242 F.R.D. 460, 466 (N.D. Ill 2007) (summarizing cases and
                  recognizing this general rule).
                              Based on this general rule, Okada contends that a
                  "presumption" exists in favor of holding a defendant's deposition where he
                  resides or where the corporation has its principal place of business and
                  that it is the plaintiffs burden to demonstrate why the deposition should
                  be held elsewhere. See Culver v. Wilson, No. 3:14-CV-660-CRS-CHL, 2015
WL 1737779, at *3 (W.D. Ky. April 16, 2015) (observing that the "general
                  rule[ ] create[s] a presumption that there is good cause [under Rule 26(c)]
                  for a protective order when a deposition is noticed for a location other than
                  the defendant's place of residence" (internal quotation omitted)); see also
                  In re Outsidewall Tire Litig., 267 F.R.D. 466, 471-73 (E.D. Va. 2010)
                  (recognizing the existence of a presumption); Six W. Retail Acquisition,
                  Inc. v. Sony Theatre Mgmt. Corp., 203 F.R.D. 98, 107 (S.D.N.Y. 2001)
                  (same). We agree with the district court's rejection of Okada's
                  presumption argument, as it runs counter to the language in NRCP 26(c),
                  which requires the person seeking a protective order from the district
                  court to establish "good cause" for obtaining that protection. Thus, the
                  district court in this case properly declined to place an affirmative burden
                  on Wynn Resorts to justify why Okada's deposition should be taken in Las
                  Vegas.
                              This is not to say, however, that we disavow the general rule
                  altogether, as the defendant's residence or corporation's principal place of
                  business factors into several of the considerations that district courts
                  should evaluate when addressing a defendant's motion for a protective
                  order regarding the location of a deposition.    See 7 James Wm. Moore et
                  al., Moore's Federal Practice § 30.20(1)(b)(ii) (3d ed. 2015) (recognizing that

SUPREME COURT
        OF
     NEVADA
                                                        10
(0) 1947A    ce
                  the "presumptions as to where the deposition should take place are merely
                  decisional rules that facilitate the determination when other relevant
                  factors do not favor one side over the other"). In this respect, we endorse
                  the approach taken by courts that consider the three factors of "cost,
                  convenience and litigation efficiency" in determining whether a protective
                  order is warranted to change the location of a defendant's deposition.   See,
                  e.g., Buzzeo v. Bd. of Educ., Hempstead,    178 F.R.D. 390, 393 (E.D.N.Y.
                  1998) ("[T]he general 'good cause' standard of Rule 26(c) of the Federal
                  Rules of Civil Procedure—as shown through an analysis of cost,
                  convenience and litigation efficiency—is the appropriate standard under
                  which to evaluate the motion [for a protective order]."); Mill-Run Tours,
                  Inc. v. Khashoggi, 124 F.R.D. 547, 550-51 (S.D.N.Y. 1989) (considering
                  these three factors in ruling on a motion for a protective order); Harrier
                  Techs., Inc. v. CPA Glob. Ltd., No. 3:12CV167 (WWE), 2014 WL 4537458,
                  at *3 (D. Conn. Sept. 11, 2014) (same); Scooter Store, Inc. v. Spinlife.com ,
                  LLC, No. 2:10-cv-18, 2011 WL 2118765, at *2-4 (S.D. Ohio May 25, 2011)
                  (same).
                               Similarly, we endorse the approach taken by courts that
                  consider the following five factors:
                              (1) the location of counsel for the parties in the
                              forum district; (2) the number of corporate
                              representatives a party is seeking to depose;
                              (3) the likelihood of significant discovery disputes
                              arising, which would necessitate resolution by the
                              forum court; (4) whether the persons sought to be
                              deposed often engage in travel for business
                              purposes; and (5) the equities with regard to the
                              nature of the claim and the parties' relationship.




SUPREME COURT
        OF
     NEVADA
                                                         11
(0) )947A    .0
                7 Moore, supra, § 30.20(1)(b)(ii) (setting forth factors and compiling cases
                that have applied those factors). While we note that the five-factor inquiry
                appears better suited to analyzing an NRCP 30(b)(6) deposition than that
                of an individual defendant, we emphasize that both the three-factor
                inquiry and the five-factor inquiry provide a nonexhaustive list of factors
                that are to be considered regarding the location of a defendant's
                deposition, and that district courts have wide discretion in resolving
                disputes relating to the location of a deposition. 6 See Club Vista, 128 Nev.,
                Adv. Op. 21, 276 P.3d at 249 ("Discovery matters are within the district
                court's sound discretion ...."); see also Hyde & Drath, 24 F.3d at 1166 ("A
                district court has wide discretion to establish the time and place of
                depositions."). These factors take into consideration the defendant's
                residence or principal place of business, but they also provide a broader
                scope of analysis than a general rule favoring deposing the defendant
                where he or she resides. Additionally, as opposed to a general rule that
                puts the burden on the party seeking discovery, these factors are more in
                line with NRCP 30(a), which does not express a preference for the location
                of a deposition, and NRCP 26(c), which permits a court to enter a
                protective order designating the time and place of a deposition when the
                party whose deposition has been noticed shows good cause for the court to
                do so.




                         6 For
                            instance, although it was not raised as an issue in this case,
                some courts have resolved such disputes by requiring the nontraveling
                party to pay the expenses of the traveling party. See New Medium, 242
F.R.D. at 468-69; 8A Wright & Miller, supra, § 2112 (noting that this may
                be an effective means of resolving such disputes).

SUPREME COURT
        OF
     NEVADA
                                                     12
(0) 1947A
                              In this case, the record demonstrates that these factors
                influenced the district court's decision-making process. For instance, the
                district court's comment that it "might order [the parties] to go to Tokyo
                under certain circumstances, but this probably isn't one of them," was
                preceded by a comment from Wynn Resorts' attorney regarding the cost,
                convenience, and efficiency of requiring translators, videographers, and
                both parties' Las Vegas-based attorneys to travel to Tokyo instead of
                requiring only Okada to travel to Las Vegas. Similarly, the district court
                recognized the potential for discovery disputes to arise based upon the
                "obstructionist behavior" by Okada's attorneys in his Books and Records
                deposition and the logistical difficulties inherent in resolving those
                disputes if the parties and the district court were separated by a 16-hour
                time difference. Moreover, the district court pointed out that the equities
                favored Wynn Resorts, as Okada was capable of traveling to Las Vegas for
                his Books and Records deposition when he was seeking affirmative relief
                from a Nevada court, and no evidence clearly demonstrated that he would
                be prejudiced by having to do so again.
                              Thus, although the district court did not make specific
                findings in its order, the record demonstrates that the relevant factors
                were implicated in the district court's determination that Okada did not
                establish good cause to justify his deposition being held somewhere other
                than Las Vegas. We therefore perceive no abuse of discretion in the
                district court's decision to deny Okada's motion for a protective order, and
                we deny Okada's request for writ relief with respect to the location of his
                deposition.




SUPREME COURT
        OF
     NEVADA
                                                     13
(0) 1947A
                Deposition duration
                            NRCP 30(d)(1) provides that "[u]nless otherwise stipulated or
                ordered by the court, a deposition is limited to 1 day of 7 hours." The rule
                also provides that "[t]he court or discovery commissioner must allow
                additional time consistent with Rule 26(b)(2) if needed to fairly examine
                the deponent or if the deponent, another person, or any other
                circumstance impedes or delays the examination." NRCP 26(b)(2), in turn,
                sets forth three general considerations that district courts should take into
                account in determining whether the length of a deposition should exceed
                NRCP 30(d)(1)'s presumptive one-day time frame . (1) whether the
                discovery being "sought is unreasonably• cumulative or duplicative, or is
                obtainable from some other source that is more convenient, less
                burdensome, or less expensive"; (2) whether the party seeking the
                discovery has already had an "ample opportunity. . . to obtain the
                information sought"; and (3) whether the discovery being sought "is
                unduly burdensome or expensive, taking into account the needs of the
                case, the amount in controversy, limitations on the parties' resources, and
                the importance of the issues at stake in the litigation."
                            In his writ petition, Okada points to the district court judge's
                comment that the "[o]ne day rule hasn't applied in my court since it
                passed" and contends that the district court necessarily abused its
                discretion in permitting Wynn Resorts to take his deposition over the
                course of ten days. But because Okada acknowledges that more than one
                day will be "needed to fairly examine [him]," NRCP 30(d)(1), the district
                court's comment regarding NRCP 30(d)(1)'s presumptive one-day time
                frame has no bearing on whether the district court arbitrarily or
                capriciously exercised its discretion in denying Okada's motion for a

SUPREME COURT
       OF
    NEVADA
                                                      14
(0) 947A
                protective order. 7 Moreover, the district court expressly stated that Okada
                could move to have the deposition shortened if it became apparent that the
                deposition questions were becoming duplicative or unduly burdensome,
                and Okada does not suggest that Wynn Resorts has already had an
                opportunity to obtain the information it is seeking from another source.
                Nor do the parties dispute that the amount in controversy is substantial
                and that the issues at stake are important. Thus, the district court's
                decision to permit a ten-day deposition, contingent on Okada being
                permitted to move to shorten it, aligns with the relevant general
                considerations under NRCP 26(b)(2).
                             In addition to NRCP 26(b)(2)'s general considerations, we note
                that the district court's decision is supported by other specific factors that
                justify deviating from NRCP 30(d)(1)'s presumptive one-day time frame,
                namely: (1) "the witness needs an interpreter," (2) "the examination will
                cover events occurring over a long period of time," (3) "the witness will be
                questioned about numerous or lengthy documents," and (4) "the need for
                each party [in a multiparty case] to examine the witness." 8A Wright &
                Miller, supra, § 2104.1 (quoting FRCP 30(d) advisory committee's note
                (2000)). Even Okada acknowledges that these factors would have justified
                a three-day deposition, and given the district court's familiarity with the
                parties, not only in this case but in the Books and Records case, we are
                unable to conclude that the district court arbitrarily or capriciously




                      7 To
                         be clear, however, the one-day rule does apply to all courts.
                Whether a court finds a basis to deviate from the rule is the issue.


SUPREME COURT
        OF
     NEVADA
                                                      15
(0) 1947A
                   exercised its discretion in rejecting Okada's three-day proposal and
                   deciding that his deposition could last ten days. We therefore deny
                   Okada's request for writ relief with respect to the duration of his
                   deposition.


                                                              /Su c&t,ti          , C.J.
                                                           Hardesty


                   We concur:


                                                 J.                                   J.
                   Douglas                                 Cherry


                                                 J.                                   J.
                   Saitta                                  Giirboifg


                                             , D.J.                               , D.J.
                   Wilson                                  Dobrescu




SUPREME COURT
       OF
    NEVADA
                                                      16
(0) 1947A (79WV0